NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


BLACK POINT ASSETS, INC, AS                    )
TRUSTEE OF THE 9227 CALLE                      )
ARRAGON AVE #104 LAND TRUST                    )
DATED MARCH 1, 2014.                           )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-1656
                                               )
U.S. BANK NATIONAL ASSOCIATION,                )
AS TRUSTEE FOR BEAR STEARNS                    )
ASSET BACKED SECURITIES I TRUST                )
2006-AC5, ASSET BACKED                         )
CERTIFICATES, SERIES 2006-AC5,                 )
                                               )
             Appellee.                         )
                                               )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa
(withdrew after briefing), Latasha Scott of
Lord Scott, PLLC, Tampa (withdrew after
briefing), and Richard J. Mockler of Stay In
My Home, P.A., Saint Petersburg, for
Appellant.

William L. Grimsley and N. Mark New, II of
McGlinchey Stafford, Jacksonville,
for Appellee.
PER CURIAM.


           Affirmed.



SLEET, LUCAS, and BADALAMENTI, JJ., Concur.




                                   -2-